           Case 4:08-cr-20349-LVP-MJH ECF No. 78, PageID.372 Filed 07/16/20 Page 1 of 1
MIED 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to The First Step Act of 2018              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

                         United States of America
                                    v.                                                  )
                                                                                        )
                          KENNETH IRWIN SMITH                                           ) Case No: 08-20349
                                                                                        ) USM No: 42333-039
Date of Original Judgment:         March 30, 2009                                       )
Date of Previous Amended Judgment: March 24, 2015                                       ) Andrew Wise
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney



                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            UNDER THE FIRST STEP ACT OF 2018

         Upon motion of u the defendant        u the Director of the Bureau of Prisons u the court
         ✔ stipulation of the parties
         u
for a reduction in the term of imprisonment under the provision of Section 404(b) of The First Step Act of 2018, and
considering sections 2 and 3 of the Fair Sentencing Act of 2010;

            IT IS ORDERED that the motion   is: is:
                                    stipulation
            u DENIED. u      ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of            210            months is reduced to             Time Served             .
                                                 (Complete Parts I and II of Page 2 when motion is granted)

Uponreleasefromimprisonment,thedefendantshallbeonsupervisedreleaseforatermof:8Years.TheCourtwaivesthecostof
supervisionduetothedefendant'slackoffinancialresources.

Theremainderoftheoriginalsentenceisunchanged.




Except as otherwise provided, all provisions of the judgment dated                                 March 24, 2015             shall remain in effect.
IT IS SO ORDERED.

Order Date:          July 16, 2020                                        s/Linda V. Parker
                                                                                                               Judge’s signature


Effective Date:                                                           Linda V. Parker, U.S. District Judge
                        (if different from order date)                                                       Printed name and title
